Case 0:20-cv-62368-RAR Document 7 Entered on FLSD Docket 01/06/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CV-62368-RAR

 MATTHEW SOBOLESKI,

        Plaintiff,

 v.

 HUGHES, MARTINI & ASSOCIATES,
 LLC, and DRYWIZARD DRYWALL SERVICES, INC.,

       Defendants.
 _________________________________________________/

                       ORDER ADMINISTRATIVELY CLOSING CASE

        THIS CAUSE is before the Court upon the Plaintiff’s Notice of Pending Settlement [ECF

 No. 6], filed on January 6, 2021, indicating that the “parties have reached a settlement with regard

 to this case and are presently drafting, finalizing, and executing the formal settlement documents.”

 Id. The Court having carefully reviewed the file, and being otherwise fully advised, it is hereby

        ORDERED AND ADJUDGED as follows:

        1. The above-styled action is administratively CLOSED without prejudice to the parties

 to file a stipulation of dismissal within thirty (30) days from the date of this Order.

        2. The Clerk shall CLOSE this case for administrative purposes only.

        3. Any pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 6th day of January, 2021.



                                                       ____________________________________
                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE
